Fourth Court of Appeals
                                San Antonio, Texas
                                   September 13, 2019

                                   No. 04-18-00532-CR

                              Daniel Cervantes SALAZAR,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR6992
                        Honorable Joey Contreras, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       The Court has considered the Appellant’s Motion for En Banc Reconsideration and the
motion is DENIED.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court